ON PETITION FOR REHEARING
SHIVERS, Judge.
The Court has considered appellants’ petition for rehearing. The petition is denied, 419 So.2d 1203.
Petitioners are correct in asserting the same issue was recently visited by this Court in The Exceptional Children’s Home and Nursery, Inc. v. Fortuna, 414 So.2d 1130 (Fla. 1st DCA 1982). In Fortuna, the Court determined a 36 day delay in the payment of a hospital bill was “consistent with sound business practice.” In the present case, the delay in payment was almost six months. The lengthy delay before payment of the hospital bill in the present case provides a sufficient basis to support the deputy’s finding of bad faith for the purpose of awarding an attorney’s fee. Accordingly, the petition for rehearing is DENIED.
McCORD and MILLS, JJ., concur.